Citation Nr: 1329999	
Decision Date: 09/19/13    Archive Date: 09/25/13

DOCKET NO.  09-50 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include chronic paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from January 1974 to November 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, that denied entitlement to service connection for a psychiatric disorder classified as chronic paranoid schizophrenia.  The Veteran timely appealed.  The matter was subsequently transferred to the RO in Chicago, Illinois.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As pointed out by the Veteran's representative in the August 2013 brief, the Veteran requested a Board hearing at a local VA office (Travel Board hearing) and was scheduled for a hearing at the Chicago, Illinois RO on March 19, 2013.  That hearing was not held.

A review of the record reveals that the Chicago RO sent the Veteran a letter dated January 9, 2013, notifying him of the hearing scheduled for March 19, 2013.  This was sent to the Veteran's address which was then in Chicago.  The Veteran sent the VA a letter in January 2013 that was associated in the electronic record, requesting a change of address to Radcliff, Kentucky.  This letter was received by the Chicago RO on January 10, 2013, one day after the RO sent the hearing letter to his prior address in Chicago, Illinois.  The Radcliff, Kentucky address is shown to be the Veteran's current address of record in VACOLS.  


It appears that the Veteran likely did not receive the notice of the hearing.  Given that the Veteran now apparently resides in Radcliff, Kentucky, the hearing should be held at the RO of jurisdiction closest to this address, unless the Veteran specifically requests that it be held at the RO in Chicago, Illinois.  

Pursuant to 38 C.F.R. § 20.700 (2012), a hearing on appeal will be granted to a Veteran who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002). 

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing at the RO before a Veterans Law Judge, with appropriate notification to the Veteran and representative to his current address in Radcliff, Kentucky.  They should be offered an opportunity to clarify whether the Veteran still desires to attend the hearing at the RO in Chicago, Illinois or at the RO in the jurisdiction closest to his current address in Radcliff, Kentucky.  After a hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for appellate review.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


